Exhibit 32.1 CERTIFICATION OF PRINCIPAL EXECUTIVE AND FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with theTransition Report of Thinspace Technology, Inc. (the “Company”) on Form 10-K for the periodended December 31, 2013 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Robert Zysblat, President of the Company, certify, pursuant to 18 U.S.C. section1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of section 13(a) or 15(d) of the SecuritiesExchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: March 31, 2014 By: /s/ Robert Zysblat Robert Zysblat President(principal executive and financial officer)
